Citation Nr: 1009634	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-14 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic lipomas.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for peripheral 
neuropathy.


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel
INTRODUCTION

The Veteran served on active duty from August 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from October 1997 and November 2006 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  The October 
1997 rating decision denied entitlement to service connection 
for PTSD, and the November 2006 rating decision denied 
reopening the Veteran's claims for service connection for 
chronic lymphomas and peripheral neuropathy.  The Veteran 
appealed those decisions to BVA, and the case was referred to 
the Board for appellate review.

In January 1999, the Board reopened the claim for service 
connection for PTSD and remanded the merits of that claim for 
further development.  The RO completed the requested 
development, and the case was then returned to the Board for 
further appellate proceedings.

In a decision dated in September 2002, the Board denied 
entitlement to service connection for PTSD.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  While the case was 
pending at the Court, the parties filed a Joint Motion for 
Remand (Joint Motion) in July 2003.  Based on the Joint 
Motion, a Court order dated in July 2003 vacated the Board's 
September 2002 decision and remanded the case to the Board.

The Board subsequently remanded the claim for service 
connection for PTSD for additional development in July 2004.  
That development was completed, and the case was returned to 
the Board for appellate review.

In February 2007, the Board issued another decision denying 
entitlement to service connection for PTSD.  The Veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court), and in an August 2008 Order, the 
Court vacated the February 2007 Board decision and remanded 
the matter to the Board for development consistent with the 
parties' Joint Motion for Remand (Joint Motion).

Hearings were held on June 30, 2006, and on October 7, 2009, 
by means of video conferencing equipment with the appellant 
in St. Louis, Missouri, before Kathleen K. Gallagher, a 
Veterans Law Judge (VLJ), sitting in Washington, DC, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  Transcripts of the hearing 
testimony are in the claims file.

The issue of entitlement to service connection for a 
gastrointestinal disorder has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over the issue, and it is 
referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To clarify the Veteran's representation, 
to obtain records from the Social Security Administration 
(SSA), to develop and adjudicate the claim for service 
connection for a psychiatric disorder under a recent Court 
holding, to verify his alleged in-service stressors, and to 
afford him a VA examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

The Board notes that the Veteran was previously represented 
by a private attorney.  However, that attorney submitted a 
letter in April 2009 in which he stated, "On behalf of the 
above referenced Veteran, I wish to withdraw as the attorney 
representative at this time."  Nevertheless, he continued to 
submit argument and evidence on behalf of the Veteran and 
appeared at the October 2009 hearing before the Board.  A 
review of the claims file reveals that there is no power of 
attorney (POA) appointing a private attorney as the Veteran's 
representative that was submitted any time after April 2009, 
nor has there been correspondence from the Veteran regarding 
his representation.  Therefore, the claim is being remanded 
in order for the Veteran to clarify his representation.

The Board also observes that the Veteran told the March 2002 
VA examiner that he had been on disability since 1989, and a 
February 2005 letter indicated that he had a matter pending 
before the Social Security Administration (SSA).  However, 
the decision to grant or deny SSA benefits and the records 
upon which that decision was based are not associated with 
the claims file.  Under 38 U.S.C.A. § 5107(a), VA's duty to 
assist specifically includes requesting information from 
other Federal departments or agencies.  Where there has been 
a determination that the veteran is entitled to SSA benefits, 
the records concerning that decision are often needed by the 
VA for evaluation of pending claims and must be obtained. See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, 
the RO should obtain and associate such records with the 
Veteran's claims file.

In addition, the parties to the Joint Remand noted that the 
Veteran had provided reports of being subjected to enemy fire 
and noted that the evidence indicated that one mortar round 
impacted his base camp on May 15, 1970.  The Veteran has 
since provided additional information concerning his alleged 
stressors.   Therefore, the Board finds that the RO should 
take this opportunity to attempt to verify the Veteran's 
claimed stressors.  

The Board further observes that the issue of entitlement to 
service connection for a psychiatric disorder was initially 
adjudicated as entitlement to service connection for PTSD.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that claims for service connection for PTSD 
encompass claims for service connection for all psychiatric 
disabilities. Clemons v. Shinseki, 23 Vet. App 1 (2009).  In 
this case, the Veteran has been assessed as having various 
diagnoses, including depression and dysthymic disorder, and 
his service treatment records do show that he had reports 
pertaining to nervousness and anxiety.  Therefore, the Board 
must remand the issue of entitlement to a psychiatric 
disorder for development and adjudication, to include 
affording the Veteran a VA examination.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED to for 
the following action:

1.  The RO should contact the Veteran 
and ask him to clarify the status of his 
representation.  He should be provided 
with the appropriate VA forms necessary 
for assigning power of attorney to a 
representative (i.e. VA forms 21-22 and 
22a).  

2.  The RO should obtain and associate 
with the claims file the records upon 
which the Social Security Administration 
(SSA) based its decision to award or 
deny benefits to the Veteran.  If the 
search for such records has negative 
results, the claims file must be 
properly documented as to the 
unavailability of these records.

3.  The RO should develop the Veteran's 
claim for service connection for a 
psychiatric disorder, including all 
necessary notification and assistance.  
After completing all appropriate 
development, the RO should adjudicate 
the claim in accordance with Clemons v. 
Shinseki, 23 Vet. App 1 (2009).   

4.  The RO should contact the Veteran 
and offer him the opportunity to provide 
any additional information he can 
remember regarding his claimed stressors 
as well as inform him of the importance 
of providing as much detail as possible.  
He should be asked to provide specific 
details of the claimed stressful events 
during service, such as the locations, 
dates, and identifying information 
concerning any other individuals 
involved in the events, including their 
ranks, units of assignments, or any 
other identifying details.

5.  With this information as well as the 
information previously provided, the RO 
should review the file and prepare a 
summary of all the claimed stressors.  
This summary must be prepared whether or 
not the appellant provides an additional 
statement, as requested above.

This summary, a copy of the Veteran's DD 
214s, and all associated service 
documents should be sent to the U.S. 
Army Joint Service Records Research 
Center (JSRRC), National Archives and 
Records Administration (NARA), or any 
other appropriate agency for 
verification of the alleged stressful 
events in service.  JSRRC, NARA, or any 
other agency should be provided with a 
copy of any information obtained above 
and should be requested to provide any 
additional information that might 
corroborate the appellant's alleged 
stressors.  A search of unit and 
organizational histories, including 
morning reports and after action 
reports, should be consulted in an 
effort to verify attacks if deemed 
necessary. 

6.  Following the receipt of a response 
from the entities as outlined above, the 
RO should prepare a report detailing the 
nature of any stressor which it has 
determined is established by the record 
as having occurred.  If no stressor has 
been verified, the RO should so state in 
its report.  This report is then to be 
added to the claims folder.

7.  The Veteran should be afforded a 
psychiatric examination to determine the 
nature and etiology of any and all 
psychiatric disorders that may be 
present.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
Veteran's service treatment records.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed, but should 
include psychological testing including 
PTSD sub scales.  

The examiner should identify all current 
psychiatric disorders.  For each 
disorder identified, the examiner should 
state whether the disorder manifested in 
service or whether it is at least as 
likely as not the disorder is otherwise 
causally or etiologically related to the 
Veteran's military service, including 
his symptomatology therein.  

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of conclusion as it is to find against 
it.)

With respect to PTSD, the RO should 
provide the examiner with a summary of 
any verified in-service stressors, and 
the examiner must be instructed that 
only these events may be considered for 
the purpose of determining whether 
exposure to an in-service stressor has 
resulted in PTSD.  The examiner should 
also determine whether the diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied.  If the PTSD 
diagnosis is deemed appropriate, the 
examiner should comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

8.  After completing the above actions, 
the RO should conduct any other 
development as may be indicated by a 
response received as a consequence of 
the actions taken in the preceding 
paragraphs.  Further development may 
include affording the Veteran a VA 
examination if new and material evidence 
is submitted to reopen his claims for 
service connection for chronic lipomas 
and peripheral neuropathy.  

9.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished a 
supplemental statement of the case 
(SSOC) and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review. 

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




